      Case 5:20-cv-04040-JWL-TJJ Document 22 Filed 03/02/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


G.W. VAN KEPPEL COMPANY,               )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                 Case No. 20-4040-JWL
                                       )
MARTIN MARIETTA MATERIALS, INC., )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                            MEMORANDUM AND ORDER

       This matter comes before the Court on defendant’s motion (Doc. # 17) for an

extension of time to file its response to plaintiff’s motion for summary judgment. The

Court in its discretion grants the motion, and defendant’s response shall be filed on or

before April 22, 2021.

       In this case, plaintiff claims that defendant breached the parties’ contract by failing

to indemnify plaintiff for sums expended in defending and settling a Missouri lawsuit

brought by injured persons against both plaintiff and defendant. Defendant has asserted a

counterclaim, alleging that, under the terms of a purchase order, plaintiff is required to

indemnify it with respect to the same Missouri lawsuit. Pursuant to the governing

scheduling order, discovery is to be completed by April 7, 2021, and the dispositive motion

deadline is June 7, 2021.
       Case 5:20-cv-04040-JWL-TJJ Document 22 Filed 03/02/21 Page 2 of 4




       On February 4, 2021, plaintiff filed a motion for summary judgment on its claim.

On February 22, 2021, defendant filed the instant motion for an extension of the deadline

for its response brief, until April 22, 2021, pursuant to Fed. R. Civ. P. 56(d)(2). That rule

provides that “[i]f the nonmovant shows by affidavit or declaration that, for specified

reasons, it cannot present facts essential to justify its opposition” to a summary judgment

motion, the district court may defer consideration of the motion, deny the motion, allow

time for discovery, or issue any other appropriate order. See id. In support of its request

for an extension, defendant argues as follows:         it recently discovered an additional

agreement between the parties with an indemnification provision that could defeat

plaintiff’s claim; that it believes that there are prior versions of that agreement, although it

has not been able to locate them; that it has also recently learned that it was listed as an

additional beneficiary on plaintiff’s insurance policies; and that it seeks the extension to

allow time for a Rule 30(b)(6) deposition of a representative for plaintiff concerning the

newly-found agreement (and any prior versions) and the insurance provisions.1 Plaintiff

refused to consent to the extension and opposes defendant’s motion.

       The Tenth Circuit has stated the requirements for a request under Rule 56(d)(2) as

follows:

              In this circuit, a party seeking to defer a ruling on summary judgment
       under [Rule 56(d)] must provide an affidavit explaining why facts precluding
       summary judgment cannot be presented. This includes identifying (1) the
       probable facts not available, (2) why those facts cannot be presented

       1
        Defendant further states that it first sought the deposition of the signatory to the
newly-located agreement on behalf of plaintiff, that plaintiff informed it that the signatory
was no longer employed by plaintiff, that defendant unsuccessfully attempted to locate the
signatory, and that defendant has therefore requested the deposition under Rule 30(b)(6).
                                               2
      Case 5:20-cv-04040-JWL-TJJ Document 22 Filed 03/02/21 Page 3 of 4




       currently, (3) what steps have been taken to obtain these facts, and (4) how
       additional time will enable the party to obtain those facts and rebut the
       motion for summary judgment.

See Valley Forge Ins. Co. v. Health Care Mgmt. Partners, Ltd., 616 F.3d 1086, 1096 (10th

Cir. 2010) (quoting Committee for First Amendment v. Campbell, 962 F.2d 1517, 1522

(10th Cir. 1992)). It is not sufficient for a party merely to assert that discovery is

incomplete or that needed facts are unavailable. See Jensen v. Redevelopment Agency of

Sandy City, 998 F.2d 1550, 1554 (10th Cir. 1993).

       In opposing the motion, plaintiff first argues that defendant failed to submit the

required affidavit with its motion. Defendant has submitted such an affidavit with its reply

brief, however. Plaintiff also argues that defendant has not sufficiently explained why

particular facts sought in discovery will allow defendant to withstand summary judgment.

The Court disagrees. Defendant has not merely asserted that it needs discovery; rather,

defendant has identified particular facts that it intends to explore in the deposition of

plaintiff, and it has explained how those facts bear on its opposition to summary judgment.

Moreover, deferring consideration of the summary judgment motion appears to be the most

efficient course, as defendant notes that the case may be able to be resolved on cross-

motions for summary judgment, and plaintiff itself may wish to take discovery on the

newly-found documents on which defendant intends to rely.

       The Court also notes that plaintiff has not identified any prejudice from a delay in

the Court’s consideration of the motion for summary judgment. The Court further notes

that it would ordinarily grant a respondent an extension of the briefing deadline as a matter

of course where, as here, the extension would not affect the Court’s ability to rule the

                                             3
      Case 5:20-cv-04040-JWL-TJJ Document 22 Filed 03/02/21 Page 4 of 4




motion well in advance of trial. Accordingly, the Court concludes in its discretion that an

extension of the response deadline is appropriate here, and it therefore grants defendant’s

motion.2



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion for

an extension (Doc. # 17) is hereby granted. Defendant shall file its response to plaintiff’s

motion for summary judgment on or before April 22, 2021.


       IT IS SO ORDERED.


       Dated this 2nd day of March, 2021, in Kansas City, Kansas.


                                                  s/ John W. Lungstrum
                                                  John W. Lungstrum
                                                  United States District Judge




       2
         Defendant’s motion could also be granted as unopposed. Although plaintiff insists
on strict adherence to the rules with respect to defendant’s request for relief, it filed its
response to the instant motion three days after the Court-ordered deadline for that brief,
without any explanation for the lateness and without seeking an extension or leave to file
out of time.
                                             4
